Case 4:19-cr-40015-KES Document 45 Filed 01/08/20 Page 1 of 1 PageID #: 118


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             CR. 19-40015-01-KES


             Plaintiff,
                                                    AMENDED SENTENCING
    vs.                                              SCHEDULING ORDER

PAUL ERICKSON,

             Defendant.


     Based on the request of the probation officer, it is

     ORDERED that deadlines are amended as follows:

 Filer        Document                   Event                     Date
 Probation    Draft Presentence          Draft Presentence         February 10, 2020
 Officer      Report                     Report
 Counsel      Objections                 Sealed Objections to      February 24, 2020
                                         Presentence Report
 Counsel      No objections              Notice of No Objections   February 24, 2020
                                         to Presentence Report
 Counsel      Letters of support         Sealed Letter(s) of       March 9, 2020
                                         Support
 Counsel      All other                  Appropriate Sealed        March 9, 2020
              presentence-related        Event
              documents
 Probation    Final Presentence          Final Presentence         March 9, 2020
 Officer                  and Addendum   Report
 Sentencing hearing                                                Monday, March 16,
                                                                   2020, at 9:00 a.m.

     Dated January 8, 2020.

                                         BY THE COURT:


                                             ^z^. ^. C2^/(;^^^ (
                                         KAR£N E. SCHREIER
                                         UNITED STATES DISTRICT JUDGE
